Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-8-2005

Ingram v. Beeler
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3018




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ingram v. Beeler" (2005). 2005 Decisions. Paper 562.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/562


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-357                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      NO. 05-3018


                                  WALTER INGRAM,
                                                          Appellant
                                             v.

                               A.F. BEELER, WARDEN
                             _________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 04-cv-00084E)
                     District Judge: Honorable Sean J. McLaughlin
                    _______________________________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 September 1, 2005

     Before: RENDELL, FISHER AND VAN ANTWERPEN, CIRCUIT JUDGES

                              (Filed: September 8, 2005)
                              _______________________

                                     OPINION
                              _______________________
PER CURIAM

      Appellant Walter Ingram appeals from the denial of a petition for habeas corpus

pursuant to 28 U.S.C. § 2241. Appellee moves this Court to summarily affirm the District

Court’s order. Because no substantial question is presented, we will grant Appellee’s

motion and affirm the order of the District Court. L.A.R. 27.4.
       The parties are familiar with the facts, and thus, we only briefly recite them here.

On March 17, 2004, the District Court for the Western District of Pennsylvania docketed

Ingram’s § 2241 petition seeking the reinstatement of twenty-seven days of good-time

credit and the expungement of his prison disciplinary conviction. Ingram claims that the

disciplinary actions taken against him violate due process for three reasons: (1) notice of

his charge was not provided within twenty-four hours after the beginning of the

disciplinary investigation as required by prison policy; (2) he was charged with conduct

that is not expressly prohibited; and (3) the Disciplinary Hearing Officer’s decision was

not supported by the evidence. Ingram’s claims stem from a May 2002 incident when he

attempted to call another inmate’s cell phone. Ingram argues that he did not know to

whom the number belonged. An incident report was filed in November, which led to

Ingram’s disciplinary hearing, conviction, and subsequent sanction.

       The District Court found that Ingram failed to show that his liberty interests were

deprived without due process. It also concluded that there existed at least some evidence

on the record from which his conviction could be sustained. Ingram appeals, raising

roughly the same arguments. We agree with the District Court, but for slightly different

reasons.1


   1
     The District Court correctly concluded that a § 2241 petition is a proper method for
obtaining relief with respect to the execution of a sentence. See United States v. Eakman,
378 F.3d 294, 297 (3d Cir. 2004). We have jurisdiction under 28 U.S.C. § 1291 and our
review is plenary. See Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998). Ingram has also
properly exhausted his administrative remedies. See Moscato v. Fed. Bureau of Prisons,
98 F.3d 757, 760 (3d Cir. 1996).

                                              2
       A prisoner possesses a liberty interest in protecting his good-time credits from

arbitrary abrogation. See Wolff v. McDonnell, 418 U.S. 539, 557 (1974). Before credits

may be deprived, prisoners must be afforded at least the following procedural protections:

(1) an impartial tribunal; (2) written notice of the charges and underlying evidence at least

twenty-four hours prior to the hearing; (3) an opportunity to call witnesses and present

documentary evidence; (4) aid from a fellow inmate or staff representative if the issues

are complex; and (5) a written statement by the fact finder describing the evidence relied

upon and the reasons for taking disciplinary action. Id. at 563-72.

       Ingram was not denied these protections. His initial claim that the Bureau of

Prisons failed to provide twenty-four-hour notice after the beginning of an investigation

in violation of its own regulations mistakes the contours of due process protection.

Ingram has a protected liberty interest in his credits, but the regulation specifying the time

at which a person must be notified neither itself creates a liberty or property interest, nor

does its violation necessarily abridge the constitutional protections established in Wolff.

See Layton v. Beyer, 953 F.2d 839, 844-51 (3d Cir. 1992) (discussing the creation of a

liberty interest and whether the violation of a timing regulation violates due process).

Ingram has no constitutional right to notice within twenty-four hours after the beginning

of an investigation, and he was provided notice more than twenty-four hours prior to his

hearing, consistent with Wolff. Thus, no constitutional violation exists.

       His second argument fares no better. Ingram claims that there is no prohibited

conduct code 297-A. However, he overlooks the Statement on Discipline and Special

                                              3
Housing Units which provides that “attempting to commit . . . [a prohibited act] shall be

considered the same as a commission of the offense itself. In these cases, the letter ‘A’ is

combined with the offense code.” BOP Program Statement 5270.07 § 541.13(b).

       Finally, we agree with the Magistrate Judge’s assessment of Ingram’s sufficiency

of the evidence claim. All that is required is that “some evidence” supports the decision.

See Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985). Some

evidence is present.

       For the foregoing reasons, no substantial question is presented. We will grant

Appellee’s motion and affirm the District Court’s order denying habeas relief.




                                             4